DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 05/21/2021.

Status of Claims
	In Applicant’s amendment filed on 05/21/2021, claims 1, 2, 5-17, 19 and 20 have been amended; claims 3 and 4 are canceled; claim 21 is newly added; claims 1, 2 and 5-21 remain pending.

Response to Arguments
Claim Interpretation – Invocation of 35 U.S.C. §112(f)
	The previous interpretation under 35 U.S.C. §112(f) for claims 1, 2 and 5-17 is withdrawn in view of Applicant’s amendment and remarks dated 05/21/2021.

Claim Rejections Under 35 U.S.C. §102
	Applicant’s argument of claims 1, 19 and 20, previously rejected under 35 U.S.C. §102, has been fully considered and is found persuasive.  Accordingly, the previous rejections of the claims under 35 U.S.C. §102 are withdrawn. 
	The Examiner further notes that claims 1, 19 and 20 are now rejected under 35 U.S.C. §103 in the current rejection.  See claim rejections below for details.


Allowable Subject Matter
Claims 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the receiver" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) in view of Graham et al. (U.S. Pub. No. 2005/0223322), hereinafter “Graham”.
Claim 1 – Laliberte teaches a control device [Fig. 1 (system 100) and ¶0043] comprising:
A processor programmed to [e.g., ¶0012]: 
receive a shared image to be shared with a user from a poster through a communication line [Fig. 1 (User Interface 118 and User Content Upload Engine 122) and ¶¶0045-0046; also see Fig. 9, step 916 and ¶0058: Upload Engine receives user content to be posted (i.e., a shared image) via User Interface 118];
generate a presented image, the presented image being an image that is to be presented to the user and that is obtained by processing the shared image such that the image is different from the shared image that has been received [Fig. 1 (Posting Module 106), ¶¶0047-0049; and ¶0061 :  Posting Module 106 generates the integrated content (i.e., a presented image), the integrated image being an image to be presented to the user for confirmation (see ¶0061, at steps 928 and 930) that is obtained by processing 
wherein the additional information is identification information that is uniquely associated with the shared image and that is used, when being received, to provide an instruction to start specific processing on the shared image [¶0047 and ¶0053:  the additional information includes identification information (e.g., QR code, bar code, serial number, scan code) that is uniquely associated with the shared content, and is used to provide an instruction start specific content integration processing based on associated user preferences (e.g., individual content, post-specific preferences, general user-specific preferences, sharing platform-specific preferences, etc…)]; and
perform control to transmit the presented image to the poster through the communication line to notify the user of content of the shared image [Figs. 1 and 9 (User Management module 102), and ¶0061 (at steps 928 and 930):  User Management module performs control to transmit the integrated content (presented image) to the user terminal for confirmation].
Laliberte is silent regarding the specific processing including outputting the shared image.
However, in an analogous art, Graham teaches the identification information to provide an instruction to start specific processing on an image, the specific processing 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of using barcode to start specific processing on multimedia information taught by Graham and the technique for content sharing with automated external content integration taught by Laliberte to enhance the efficiency in outputting multimedia information according to user preferences (see Graham ¶0205).

Claim 2 – Laliberte in view of Graham, specifically Laliberte, further discloses wherein the processor is further program to generate the presented image such that the shared image and the presented image are different from each other in displayed content [¶0047, Figs. 10-11 and corresponding ¶¶0080-0082:  Posting Module 106 generates the integrated image/content (presented image) by embedding/overlaying the external content (e.g., the content originator’s identity) to the user’s original content (shared image), hence the shared image and the presented image are different from each other in displayed content].

Claim 5 – Laliberte in view of Graham, specifically Laliberte, further discloses the processor is programmed to:

generate, as the presented image, an image that is obtained by processing the shared image such that the additional information is not superimposed on a specific region of the shared image whose displayed content has been identified by the processor [¶0053 and ¶0060:  posting module 106 generates an integrated image/content obtained by processing the user content (shared image) to include the additional content (e.g., a watermark, digital signature, digital certificate or mark of originality) in an invisible form, hence the additional information is not superimposed on a specific region of the shared image].

Claim 8 – Laliberte in view of Graham, specifically Laliberte, further discloses the processor is programmed to perform control to transmit the presented image if the processor receives a request to transmit the presented image from the poster [¶0061 and/or ¶0126:  control to transmit the dispatch/transmit the integrated content/image (the presented image) if the receiver receives a confirmation for posting the integrated content (i.e., a request to transmit the presented image) from the user after previewing the integrated content].


perform control to switch processing to be performed in accordance with a source of the presented image received by the processor [Figs 18 & 10 and ¶¶0126-0127 and ¶¶0080-0081:  the receiver receives Jane’s post having John’s posted picture (the presented image that has been transmitted to the poster), the processor performs control to switch processing to be performed in accordance with a source of the presented image (content’s originator, source content integration application and/or service provider used by the content originator) for credit tracking and compensation].

Claim 15 – Laliberte in view of Graham, specifically Laliberte, further discloses if the source of the presented image received by the processor is different from the poster, the processor is programmed to:
perform control to transmit, to the source of the presented image, the presented image associated with the shared image that has previously been posted by a poster of the shared image associated with the presented image received by the processor [Fig. 10 and/or Fig. 11, and ¶0081 and/or ¶0082:  if the source of the presented image is Jane Smith or Joe Jones (different from the poster, John), the presented image received by the receiver from Jane (or Joe) is posted on Facebook social network platform and also displayed on Jane’s (or Joe’s) user device (i.e., the controller transmits the presented image to Jane (or Joe), the presented image (image from Jane or Joe) is associated with the shared image that has previously been posted by John 

Claim 17 – Laliberte in view of Graham, specifically Laliberte, further discloses if specific processing has been performed on the shared image posted by the poster, the processor is programmed to:
perform control to transmit information about the specific processing to the poster [e.g., ¶0062 and ¶¶0100-0102: if processing for viewership and compensation (specific processing) has been performed on the shared image posted by the poster, the controller performs control to transmit/report compensation credit (information about the specific processing) to the poster].

Claims 19 and 20 are directed to similar limitations as in claim 1 above, and hence are considered accordingly.  For claim 19, also see ¶0012 of Laliberte for “a non-transitory computer readable medium storing a control program causing a computer to execute a process”.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) in view of Graham (U.S. Pub. No. 2005/0223322) as applied above, and further in view of Stoop et al. (U.S. Pub. No. 2014/0074986), hereinafter “Stoop”).
	Claim 6 – Laliberte in view of Graham, specifically Laliberte, teaches the processor is programmed to generate, as the presented image, an image that is 
	Laliberte is silent regarding generating an image that is obtained by decreasing a resolution of the shared image.
	However, in an analogous art, Stoop teaches generate, as the presented image, an image that is obtained by decreasing a resolution of the shared image [¶0018 and ¶¶0031-0032].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of automatic generation of a reduced-resolution image file for posting to a social network taught by Stoop and the technique for content sharing with automated external content integration taught by Laliberte in view of Graham to enhance the user experience by improving the time and efficiency in uploading/posting images to the social network system (see Stoop ¶0005).

	Claim 7 – the combination of Laliberte in view of Graham in view of Stoop, specifically Stoop, further teaches wherein the processor is programmed to generate the resolution of the shared image so that a capacity of the presented image becomes smaller than or equal to a predetermined capacity [¶0032 and ¶0038:  Application 180 (the generator) decreases the resolution of the original image (the shared image) so that the reduced image file (the presented image) becomes smaller or equal to a predetermined value].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) in view of Graham (U.S. Pub. No. 2005/0223322) as applied in claim 1 above, and further in view of Yoshimura et al. (U.S. Pub. No. 2015/0302541), hereinafter “Yoshimura”).
Claim 9 – Laliberte in view of Graham, specifically Laliberte, teaches an instruction indicating that the presented image is necessary [e.g., ¶¶0046-0047:  user preferences for the integrated content reads on “an instruction indicating that the presented image is necessary]:  
	Laliberte is silent regarding an instruction indicating that the presented image is not necessary is provided using necessity/unnecessity information.
	However, in an analogous art, Yoshimura teaches if an instruction indicating that the presented image is not necessary is provided using necessity/unnecessity information that indicates whether or not the presented image is necessary and that is received by the processor from the poster, the processor is not programmed to:
	not generate the presented image [¶0059 and ¶¶0077-0079:  if the security policy (an instruction) indicating that the digital watermark is not required to be pasted to the electronic information (i.e., the presented image is not necessary), the image distribution server does not generate the electronic information with the digital watermark pasted thereon (i.e., does not generate the presented image]; and 
	perform control to not transmit the presented image to the poster through the communication line [¶0080: since the electronic information with the digital watermark pasted thereon (i.e., the presented image) is not generated, it is not available to be 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique for image data distribution based on security level of the content taught by Yoshimura and the technique for content sharing with automated external content integration taught by Laliberte in view of Graham to enhance the capability of distributing image data in a display form  corresponding to the level of access authority of each user (see Yoshimura ¶0008).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) in view of Graham (U.S. Pub. No. 2005/0223322) as applied in claim 1 above, and further in view of Wormald et al. (U.S. Pub. No. 2009/0088188), hereinafter “Wormald”).
	Claim 10 – Laliberte in view of Graham teaches the processor is programmed to perform control to transmit the presented image to the poster [see Laliberte, Figs. 1 and 9 (User Management module 102), and ¶0061 (at steps 928 and 930):  User Management module performs control to transmit the integrated content (presented image) to the user (poster)].
	Laliberte is silent regarding if the image has a capacity larger than a capacity that is predetermined as an allowable upper limit value by the user, the processor is programmed to perform control to not transmit the image to the user.

	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of preventing an image file to be transmitted to the user if the image file has a file size larger than a predetermined allowable upper limit value set by the user as taught by Wormald and the technique for sending a modified image file (presented file) to the poster for preview taught by Laliberte in view of Graham to enhance user’s control for receiving large media file at a mobile device (see Wormald ¶0004).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) in view of Graham (U.S. Pub. No. 2005/0223322) as applied above, and further in view of Felt et al. (U.S. Pub. No. 2015/0113441), hereinafter “Felt”).
	Claim 16 – Laliberte in view of Graham, specifically Laliberte, teaches the processor is programmed to:
	perform control to transmit, to the source of the presented image, the presented image associated with the shared image among shared images that have previously 
	Laliberte is silent regarding the sharing (transmitting) image whose sharing period has not expired.
	However, in an analogous art, Felt teaches sharing (transmitting) image whose sharing period has not expired [¶0040:  Felt teaches image sharing instructions that include the expiration time for sharing an image (i.e., instructions for sharing images whose sharing period has not expired].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept for using image sharing instructions that include expiration date for image sharing taught by Felt and the technique for content sharing with automated external content integration taught by Laliberte in view of Graham to encourage interaction between users that share images via sharing platforms by including sharing instructions that include expiration date for image sharing (see Felt ¶0001).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) in view of Graham (U.S. Pub. No. 2005/0223322) as applied above, and further in view of Kobayashi et al. (U.S. Pub. No. 2003/0217118), hereinafter “Kobayashi”).
Claim 18 – Laliberte in view of Graham, specifically Laliberte, teaches the specific processing includes processing of forming the shared image on a recording medium by an image forming device connected to the control device through the communication line [¶¶0100-0102: processing of viewership includes processing of number of times a shared image posted by a content originator is displayed or printed (forming the shared image on memory medium of a display device for displaying, or forming the shared image on paper during printing by a printer), the display device or printer (image forming device) is connected to the controller (see Fig. 1)], and 
the information about the specific processing includes compensation information based on a number of times the shared image is formed on the recording medium by the image forming device [¶¶0100-0102, specifically ¶0101 and ¶0062: compensation credit information (information about the specific processing)  is a function of the number of times the originator’s content is viewed or printed].
Laliberte is silent regarding the information about the specific processing includes a total number of times the shared image is formed on the recording medium by the image forming device.
However, in an analogous art, Kobayashi teaches specific processing includes processing of forming the shared image on a recording medium by an image forming device connected to the control device through the communication line [¶0135 and 
the information about the specific processing includes a total number of times the shared image is formed on the recording medium by the image forming device [Fig. 8, ¶¶0111-0112, Fig. 15 and ¶0143: the information about print processing includes a total number of times a shared image has been printed].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of sharing and printing photos via a photo site and reporting the number of times a photo has been printed as taught by Kobayashi and the technique for content sharing with automated external content integration taught by Laliberte in view of Laliberte to enhance the efficiency in sharing images having large size data among users (see Kobayashi ¶0007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (U.S. Pub. No. 2016/0359957) in view of Graham (U.S. Pub. No. 2005/0223322) as applied above, and further in view of Hicks et al. (U.S. Pub. No. 2014/0075335), hereinafter “Hicks”).
	Claim 21 – Laliberte in view of Graham, specifically Laliberte, teaches the processor is programmed to:
	perform control to process the shared image received from the poster and post the presented image including the additional information in a first virtual space [¶0046-
	perform control to post the presented image including the additional information to a second virtual space, the first virtual space being different from the second virtual space [¶0047 and ¶0061: posting the integrated content to a second sharing platform based on user’s preference].
	Laliberte is silent regarding posting the shared image and the presented image in a virtual space.
	However, in an analogous art, Hicks teaches perform control to post the shared image and the presented image in a first virtual space [¶0020:  perform control to share the original image (shared image) and the edited image (presented image) in a social network].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of sharing both an original image and the edited image in a social network taught by Hicks and the technique for content sharing with automated external content integration taught by Laliberte in view of Graham to enhance the sharing of original and edited images via social networks (see Hicks ¶0020).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423